Broyles, O. J.
1. In a suit for damage to an automobile, where proof was submitted as to the nature and extent of the damage and the sum paid out for repairs, the verdict in favor of the plaintiff was not without evidence to support it, merely because the witness omitted to say that he thought the amount paid out for repairing the car was the reasonable cost thereof. Georgia Railway & Electric Co. v. Tompkins, 138 Ga. 598 (8) (75 S.E. 664).
(a) While proof of what was paid to an automobile mechanic for repairing a car is not a criterion of the value of such services, yet the evidence is admissible as a circumstance to ascertain that value (Southern Railway Co. v. Williams, 113 Ga. 335 (1), 38 S. E. 744), and where there is no evidence tending to show that the sum paid for repairs was not a reasonable one, a verdict for the plaintiff is not, as to that feature of the case, without evidence to support it.
2. Under the general instructions of the court as to the measure of damages, if'more specific instructions upon that subject were desired by the plaintiff in error they should have been duly requested. Southern Railway Co. v. O’Bryan, 119 Ga. 148 (4) (45 S. E. 1000). Furthermore, if the court’s charge upon the measure of damages was erroneous in any respect, it was cured by the reasonableness in amount of the verdict returned. Boswell v. Barnhart, 96 Ga. 521 (3) (23 S. E. 414).
3. The contention that the court erred in not giving in charge to the jury certain provisions of the city code of Gainesville is without merit, since it does not appear that such code provisions were introduced in evidence.
4. The remaining special grounds of the motion for a new trial show no cause for a reversal of the judgment below.
5. The verdict was supported by evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.